United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3103
                                   ___________

Jodi Michaelle Carlson,            *
                                   *
     Plaintiff - Appellant,        *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * District of Minnesota.
Hyundai Motor Company; Hyundai     *
Motor America, Inc.,               *
                                   *
     Defendants - Appellees.       *
                              ___________

                             Submitted: June 16, 2000

                                  Filed: August 15, 2000
                                   ___________

Before LOKEN, ROSS, and HANSEN, Circuit Judges.
                            ___________

LOKEN, Circuit Judge.

      Jodi Michaelle Carlson was seriously injured in an April 1995 automobile
accident. She commenced this action, alleging that a defective seat belt system and
door frame caused her injury-enhancing ejection from a Hyundai Excel automobile
when it left the road and rolled over. The district court concluded that Minnesota’s
“seat belt gag rule,” codified in Minn. Stat. § 169.685, subd. 4, barred Carlson’s
claims. This court affirmed and later denied Carlson’s petition for rehearing en banc.
See Carlson v. Hyundai Motor Co., 164 F.3d 1160 (8th Cir. 1999). Our mandate
issued on March 15, 1999, and a certified copy of our mandate was filed in the district
court as its final judgment on March 17, 1999.

       One month later, the Minnesota Legislature amended § 169.685, subd. 4, to
provide that it “does not affect the right of a person” to bring an action for damages
based on a defective seat belt claim. The amendment was vetoed by the Governor of
Minnesota, but the Legislature overrode his veto and the amendment became law on
May 18, 1999. The amended statute provides that it “applies to actions pending on or
commenced on or after the effective date.” 1999 Minn. Laws ch. 106, § 2. Carlson
then returned to the district court, filing a motion under Rule 60(b) of the Federal Rules
of Civil Procedure to vacate its final judgment on the basis of this new statute. The
district court denied that motion because Carlson’s action was neither pending on nor
commenced on or after May 18, 1999. Carlson appeals. We affirm.

        Carlson argues the case was “pending” on May 18, the effective date for the new
statute, because her time to petition the United States Supreme Court for a writ of
certiorari had not yet expired. We disagree. “Pending” means “awaiting decision.”
BLACK’S LAW DICTIONARY 1154 (7th ed. 1999). Carlson’s case was not pending in
this court because we issued our mandate ending the first appeal on March 15, 1999.
“Issuance of the mandate formally marks the end of appellate jurisdiction. Jurisdiction
returns to the tribunal to which the mandate is directed, for such proceedings as may
be appropriate . . . .” Johnson v. Bechtel Assoc. Prof. Corp., 801 F.2d 412, 415 (D.C.
Cir. 1986); see United States v. Spector, 888 F.2d 583, 584 (8th Cir. 1989); 20A
JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE § 341.12[3] (3d ed. 2000).
Her case was not pending in the district court because that court filed our mandate as
its final judgment on March 17, signaling conclusion of proceedings. And her case was
not pending in the Supreme Court because Carlson did not petition the Supreme Court
for a writ of certiorari on or before May 18. (Indeed, Carlson never filed a timely
certiorari petition, and on June 7, 1999, the Supreme Court rejected her untimely


                                           -2-
application for an extension of time in which to file a certiorari petition.) Thus, on May
18, Carlson’s case was not awaiting decision by any court.

       In these circumstances, the district court did not abuse its discretion when it
denied Carlson’s motion for Rule 60(b) relief. See United States v. Young, 806 F.2d
805, 806 (8th Cir. 1986) (standard of review), cert. denied, 484 U.S. 836 (1987).
“Generally, a change in the law that would have governed the dispute, had the dispute
not already been decided, is not by itself an extraordinary circumstance” warranting
Rule 60(b) relief from a final judgment. Kansas Public Employees Retirement Sys. v.
Reimer & Koger Assoc., 194 F.3d 922, 925 (8th Cir. 1999), cert. denied, 120 S. Ct.
1268 (2000). Here, an exception to this general rule would not help Carlson -- the new
Minnesota statute would not govern her claim because her action was not pending on
the date of its enactment. Carlson argues on appeal that the new statute would apply
because the effect of granting Rule 60(b) relief would be to commence a new action.
But she cites no authority for that theory, and we conclude it is unsound.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-